DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1-13 are pending.
	

Response to Arguments
4.	Applicant’s arguments filed on June 2, 2022 have been fully considered and they are persuasive.

Allowable Subject matter
5.	Claims 1-13 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 are allowed in view of the reasons argued by applicant in page 6 of the remarks filed on June 2, 2022. The prior art of record do not teach increasing a difficulty level for a user to perform an operation for a predetermined period of time; observing the activity of the user for this period of time and subsequently, setting an authorization level of the user to perform the operation; and restoring the original difficulty level after the predetermined period of time. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 2-12 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Tian(SmartAuth: User-Centered Authorization for the Internet of Things) discloses usage of smart authorization in order to meet an IoT’s unique security demands. However, Tian does not teach increasing a difficulty level for a user to perform an operation for a predetermined period of time; observing the activity of the user for this period of time and subsequently, setting an authorization level of the user to perform the operation; and restoring the original difficulty level after the predetermined period of time. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438